Citation Nr: 1709086	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In the Veteran's October 2011 substantive appeal, the Veteran requested a Board hearing.  He was scheduled for a Board hearing in March 2015 and was provided notice of this hearing earlier that month.  However, the Veteran failed to report for the scheduled hearing without explanation or an attempt to reschedule.  Therefore, no further development with regard to a hearing is necessary.  38 C.F.R. § 20.702 (2016).

This case was previously before the Board in July 2015 at which time it was remanded for additional development.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  


FINDINGS OF FACT

1. The U.S.S. Newport News operated within inland waterways of Vietnam in February 1968 and December 1968.

2. The evidence of record indicates that the Veteran was aboard the U.S.S. Newport News in February 1968 and December 1968.

3. The Veteran is presumptively-assumed to have been exposed to herbicides during his period of active service and, his diagnosis of diabetes mellitus, type II is, therefore, attributable to service.

4.  The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a right knee disorder.



CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to be linked to exposure to an herbicide agent during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2016).

2.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the right knee claim, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a March 2009 letter which was sent prior to the initial unfavorable decision in July 2007.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim of service connection for a right knee disorder.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not demonstrated he has a current disability of the right knee.  Therefore, VA has no obligation to obtain an examination for the Veteran's claimed right knee disorder.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

As previously noted, in July 2015, the Board remanded the case for additional development, to include obtaining outstanding treatment records from Great Lakes Naval Hospital (for which a negative response was received in April 2016).  Therefore, the Board finds that the AOJ has substantially complied with the July 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis and diabetes mellitus are among the chronic diseases listed in 38 C.F.R. § 3.309 (a), and service connection for these conditions may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2016).  Diabetes mellitus is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  

1.  Diabetes Mellitus

Service treatment records are negative for an indication of diabetes mellitus.  Post-service records show a diagnosis of diabetes mellitus as early as June 2008.  The Veteran believes that his diabetes mellitus, type II is due to exposure to an herbicide agent in service.  Specifically, in March 2009 correspondence he wrote that he was stationed on a ship which conducted operations directly in DaNang Harbor (100 yards from shore) and was required to assist with security against enemy action from the water by piloting a motor whaleboat in the harbor.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  See VBA Manual M21-1, IV.ii.1.H.2.c.

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The VBA now recognizes that the USS Newport News (CA-148) (a heavy cruiser) operated temporarily on Song Huong Estuary, an inland waterway, in February 1968 and on the Mekong River Delta in vicinity of Vinh Binh Province in December 1968.

A May 2009 response from the Personnel Information Exchange System (PIES) shows that the Veteran served aboard the USS Newport News (CA-148) from October 1967 to June 1969.  Thus, he is presumed to have been exposed to herbicides because the USS Newport News operated temporarily on Vietnam's inland waterways on Song Huong Estuary in February 1968 and the Mekong River Delta in vicinity of Vinh Binh Province in December 1968.

Accordingly, the Veteran's diabetes is presumed to be due to his in-service herbicide exposure pursuant to 38 C.F.R. § 3.309 (e), and service connection is warranted for diabetes mellitus, type II.

2.  Right knee disorder

With respect to the right knee disorder, the Veteran asserts that he significantly injured his right knee during service and currently suffers from residuals of this injury.  Specifically, in his November 2009 notice of disagreement, the Veteran wrote that he injured his right leg/knee in the fall of 1965 and was in a cast for approximately six weeks.

Service treatment records are negative for an injury to the right knee during service.  While records show that the Veteran suffered a contusion of the right thigh in November 1968 while playing basketball and that this injury resulted in some swelling of the right knee, there is no indication that the Veteran ever specifically injured his knee or was ever placed in a cast.  Significantly, the Veteran's August 1969 separation examination shows normal lower extremities.  

Post-service treatment records are also negative for a right knee disorder.  While a June 2007 VA treatment record shows that the Veteran was unable to use a treadmill due to knee pain, the post-service records are negative for a diagnosis or treatment pertaining to the right knee.  Significantly, while a July 2009 general physical examination for purposes of Social Security disability benefits notes arthritis or the lumbar spine and bilateral hips, it is negative for a diagnosis concerning the knees.  

The Board finds that the preponderance of the evidence is against the claim.  The above-cited evidence does not support a finding that the Veteran has, or at any time pertinent to the appeal has had, a diagnosed right knee disability.  The Board acknowledges that the Veteran has complained of pain in the right knee.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Moreover, while the Veteran is competent to report his own pain, and continuity of his symptoms, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a right knee disability or linking his subjective complaints of right knee pain to any incident taking place in service, as the diagnosis and etiology of such disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

To the extent that the Veteran has provided lay evidence attempting to diagnose a right knee disability, and to link his right knee symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis was established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

While the Veteran contends that he did in fact injure his right knee in service and that records confirming this are missing, the Board notes that, several attempts have been made to obtain these records but a negative response was received in April 2016.  Furthermore, even if there was confirmation that the Veteran injured his right knee in service, there is still no evidence of a current diagnosis of a right knee disorder.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II is granted.

Service connection for a right knee disorder is denied.  


____________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


